Citation Nr: 1019793	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-30 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for 
generalized anxiety disorder (GAD) with depression.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to 
August 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset of this discussion, the Board notes that the 
Veteran and his representative have contended that he is 
unable to work because of his service-connected GAD with 
depression.  The Veteran has therefore raised the issue of a 
claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (once a veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The 
Court recently held that a request for TDIU is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if 
a disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).  Consideration may be given to a 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, as noted above, the Veteran has raised a claim 
for TDIU.  Furthermore, pursuant to the holding in Rice, a 
claim for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating 
for a disability or disabilities, either as part of the 
initial adjudication of a claim or as part of a claim for 
increased compensation.  Therefore, the Board finds that a 
remand is necessary so that the agency of original 
jurisdiction can provide appropriate notice on that aspect of 
the appeal.

Furthermore, the Veteran filed his claim for an increased 
evaluation of GAD with depression in September 2004.  He was 
shortly thereafter provided a VA examination in November 
2004.  At the time of this examination, the Veteran reported 
being unable to work because of his anxiety, as well as 
chronic back and hip pain.  He also reported symptoms of 
intense sadness, tearfulness and anxiety that were preceded 
by a couple of weeks of "feeling like [he] was on top of the 
world."  The Veteran was assessed as having GAD and 
sedative, hypnotic, or anxiolytic dependence (secondary to 
chronic back pain) at this time and assigned a GAF score of 
60 due to the severity of his anxiety symptoms.  See November 
2004 report of VA examination.  The examiner did not offer an 
objective opinion on the effect the Veteran's service-
connected psychiatric disability had on his employment.

In January 2010 the Veteran was once again provided a VA 
examination.  At this time, it was noted that the Veteran had 
not worked since his last VA examination.  He reported that 
his hip pain had prevented him from working, but also 
reported that his depression and anxiety prevented him from 
working with others without experiencing increased difficulty 
with mental health symptoms.  He reported increased 
irritation and aggravation in his interactions with others 
over the past year, but denied any change in his symptoms 
associated with depression.  He also described that he 
periodically became overly energetic with racing thoughts and 
periodic impulsive anger.  He was assessed as having bipolar 
I disorder, GAD and alcohol abuse assigned a GAF score of 45.  
The examiner did not make an objective remark on the effects 
the Veteran's service-connected psychiatric disability had on 
the Veteran's employment.  

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

As discussed above, the issue of a TDIU is involved in the 
present appeal.  A review of the VA examinations shows that 
they do not adequately address the effects that the Veteran's 
GAD with depression has on his ability to obtain and maintain 
substantially gainful employment.  Accordingly, another 
examination is necessary to resolve the Veteran's claim.

Also, the latest VA examination contains a diagnosis of 
bipolar I disorder, in addition to GAD, but not depression.  
Such diagnosis also appears in other medical records 
associated with the claims file.  VA regulations provide that 
a change in diagnosis or specificity of the claim must be 
carefully considered in determining the etiology of a 
potentially service-connected condition and whether the new 
diagnosis is a progression of the prior diagnosis, correction 
of an error in diagnosis, or development of a new and 
separate condition.  The relevant principle enunciated in 
38 C.F.R. § 4.125, entitled "Diagnosis of mental 
disorders,"should have careful attention in this connection.  
38 C.F.R. § 4.13.  Upon remand, the examiner is asked to 
address whether the degree, if any, to which the separate 
diagnoses of bipolar disorder and generalized anxiety 
disorder are related, to include whether or not one diagnosis 
is a progression of the other diagnosis, a correction of an 
error in diagnosis, or development of a new and separate 
condition.  It is noted in this regard, that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the 
information and evidence necessary to 
substantiate a TDIU.  This notice must 
also inform the Veteran of which 
information and evidence, if any, that he 
is to provide to VA and which information 
and evidence, if any, that VA will attempt 
to obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159. 

2.  Following the provision of adequate 
notice, the Veteran should be afforded a 
VA examination conducted by an appropriate 
medical professional to ascertain the 
extent, nature and severity of his 
service-connected generalized anxiety 
disorder with depression.  The claims 
folder should be made available to the 
examiner.  Any indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  A GAF 
score should be assigned.  

The examiner is asked to the relationship 
between the Veteran's diagnoses of bipolar 
disorder and generalized anxiety disorder 
with depression, to include whether one 
diagnosis represents a progression of the 
other diagnosis, a correction of an error 
in diagnosis, or the development of a new 
and separate condition.

The examiner should also provide an 
opinion as to whether the Veteran's 
service-connected psychiatric disability 
alone renders him unable to obtain or 
retain gainful employment.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the examiner is unable to reach an 
opinion without resort to speculation, he 
or she should explain the reason(s) for 
this inability and comment on whether any 
further tests, evidence or information 
would be useful in rendering an opinion.  

3.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
claim on appeal.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


